Order entered February 17, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01062-CV

                                CURTIS JACKSON, Appellant

                                               V.

          AMERICAN HOMES 4 RENT PROPERTIES EIGHT, LLC, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-03296-B

                                           ORDER
       We GRANT appellant’s February 12, 2015 motion for an extension of time to file an

amended brief. Appellant shall file an amended brief by MARCH 16, 2015. We caution

appellant that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE